Citation Nr: 0528934	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
mental condition.  

This case was previously before the Board in February 2001, 
at which time the Board remanded it to the RO for additional 
evidentiary development.  However, after the case was 
returned to the Board, it was again determined that 
additional development was necessary prior to adjudication of 
the case.  Initially, in April 2003 the Board planned to 
develop the case rather than remanding it to the RO, but as a 
result of a Federal Circuit Court decision that the Board 
could not do its own development the Board remanded the case 
to the RO in November 2003 for its additional development and 
readjudication of the claims.  Subsequently, the RO returned 
the case to the Board for further consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran was not shown to have an acquired psychiatric 
disorder during service or a psychosis during service or for 
many years thereafter.

3.  There is no competent medical evidence to show that the 
veteran currently has an acquired psychiatric disorder, to 
include a psychosis, that had its onset during service or is 
otherwise related to his period of active military service.

4.  A personality disorder is not a disease for VA 
compensation purposes and an acquired psychiatric disorder 
was not shown to have been superimposed upon the veteran's 
personality disorder.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have an acquired psychiatric 
disorder that was incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Service connection may not be granted for a personality 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in December 1998, which was before 
the enactment of the VCAA.  At any rate, as explained herein 
below, the VCAA notice complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  The Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in August 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate these 
claims.  

In the VCAA notice sent to the veteran in August 2002, the RO 
advised the veteran of what was required to prevail on his 
claims for service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional evidence or information that he wanted the RO 
to obtain for him.  

Further, the veteran was provided with a copy of rating 
decision dated in December 1998 setting forth the general 
requirements of applicable law pertaining to a claim for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  While the 
rating decision and statement of the case issued in December 
1999 discussed what was required to establish a well-grounded 
claim - a condition eliminated by the VCAA - the supplemental 
statements of the case issued in November 2002 and June 2005 
discussed requirements to establish service connection on the 
merits, without regard to initially well-grounding a claim.  
In these documents the RO informed the veteran of the reasons 
for which his claims were denied and the evidence it had 
considered in denying the claims.  The June 2005 supplemental 
statement of the case also contained the regulations 
promulgated in light of the VCAA and the United States Code 
cites relevant to the VCAA.  Further, the statement of the 
case and supplemental statements of the case provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision, statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's service medical 
records, as well as VA medical treatment records identified 
by him.  He has not identified any private medical records 
for the RO to obtain on his behalf, or any additionally 
available evidence for consideration in his appeal.  
Furthermore, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in October 2002 and 
June 2005, specifically to evaluate the current nature and 
etiology of the veteran's mental disorder.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  Accordingly, the Board finds that there 
is no prejudice to the veteran in proceeding to adjudicate 
the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a life-long 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptoms shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
development defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c); 4.9.  With regard to congenital or 
developmental defects, service connection may not be granted 
for a defect; however, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 
4.127.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

After giving careful consideration to all the evidence of 
record and the contentions of the veteran and his 
representative, the Board finds that there is no convincing 
evidence to show that the veteran currently has an acquired 
psychiatric disorder that is etiologically related to an 
injury or disease during service or otherwise related to his 
period of active military service, or that his diagnosed 
personality disorder is a disease that may be service 
connected under the law.

The veteran began active service in May 1974.  The service 
medical records show that on a May 1974 enlistment physical 
examination, the veteran was clinically evaluated as normal 
(except for defective vision and hearing).  In April 1977, he 
was hospitalized following a suicide attempt (alleged 
overdose of aspirin).  At that time, the veteran described 
the stress of military life and the loss of a girlfriend 
(other records state that he was depressed about the service, 
his ex-wife, and his fiancée) as the reason for the attempt.  
He was not given medication and he was to return for a 
follow-up visit.  A mental hygiene consultation record dated 
on April 21, 1977 indicates an impression of situational 
depression.  Upon discharge from the hospital, the impression 
included adult situational reaction and upper 
gastrointestinal bleed post emetic and aspirin ingestion.  He 
was subsequently seen for various other complaints, none of 
which were related to psychiatric problems.  The veteran had 
undergone a physical examination for discharge purposes in 
April 1976, which showed that he was clinically evaluated as 
normal psychiatrically, and in a statement dated in May 1977, 
he noted that there had been no change in his condition since 
his "last separation examination."  The veteran was 
discharged from service in May 1977.  

Post-service, at the time of a VA examination in February 
1978 (for a claimed stomach condition), there were no 
complaints or diagnosis of a mental disorder.  The examiner 
did remark that gastrointestinal X-rays reportedly taken in 
service in May 1977 may suggest that the veteran's 
gastrointestinal disturbance, which reportedly dated prior to 
enlistment, may show that his problems were of a 
neuropsychiatric origin.  

The VA outpatient records, dated from 1989, show that from at 
least 1995 the veteran was receiving individual therapy from 
a clinical psychologist.  In April 1997, he was hospitalized 
for mental problems (depression and suicidal ideation).  His 
diagnoses were neurotic depression, brief depressive 
reaction, and hyperkinetic syndrome.  In March 1998, he was 
diagnosed with major depressive disorder, paraphilia, reading 
and learning disorders.  At that time, the veteran related 
numerous suicidal attempts in the past.  It was planned that 
he would be admitted for safe environment and medication 
evaluation.  He was also hospitalized for seven days 
beginning in August 2000 with increasing depression and 
suicidal thoughts.  The diagnoses were major depressive 
disorder, recurrent, severe, without psychotic features; 
paraphilia, not otherwise specified, by history; reading 
disorder, and learning disorder.  He was hospitalized for 
nine days beginning in January 2001, with depression not 
otherwise specified with suicidal ideation.  Thereafter, his 
treatment continued for problems relative to mood lability, 
self-injurious behaviors, impaired work relationships, and 
depressed mood, intermittent insomnia, concentration and 
memory difficulties, and anhedonia.  The diagnoses included 
depression, major depressive disorder and borderline 
personality disorder.  

In connection with his claims, the veteran underwent VA 
psychiatric examinations in October 2002 and June 2005.  At 
the time of the October 2002 examination, the veteran 
complained of constant depression and reported that he 
engaged in self-mutilative behavior for several years.  He 
indicated having occasional suicidal ideation.  The diagnoses 
were depressive disorder, not otherwise specified (Axis I); 
and borderline personality disorder (Axis II).  The examiner 
remarked that the depressive reaction and suicide attempt 
during military service were more likely to have been the 
result of the veteran's borderline personality disorder than 
of any other depressive disorder.  The examiner noted that 
personality disorders were set at an early age, that the 
veteran's personality disorder was most likely present at the 
time he entered service, and that the veteran's psychiatric 
treatment and testing since service were likely 
representative of ongoing symptoms that were related to his 
borderline personality disorder and were comorbid with his 
depressive disorder.  



Another comprehensive psychiatric examination was conducted 
in June 2005.  The diagnoses were major depressive disorder, 
generalized anxiety disorder, panic disorder with 
agoraphobia, and learning disorder not otherwise specified 
(Axis I); and paranoid personality disorder, borderline 
personality disorder, and avoidant personality disorder (Axis 
II).  In response to the question as to whether any current 
psychiatric disability was at least as likely as not causally 
related to service or any incident in service, the examiner 
opined that the veteran's diagnosis was "less likely as 
not" (i.e., not likely) caused by or the result of military 
service.  The examiner further remarked that there were 
"pre-military risk factors or characteristics" that may 
have rendered the veteran vulnerable to developing a mental 
disorder subsequent to his military service, and that due to 
the presence of a personality disorder these military risk 
factors were increased.  The examiner opined that the onset 
of the veteran's personality disorders was prior to entrance 
in service.  

After reviewing the record, the Board attaches great 
probative weight to these VA examinations, during which 
examiners evaluated the veteran, reviewed the claims file, 
interviewed the veteran, and concluded that the veteran's 
current various psychiatric diagnoses, to include personality 
disorders, were not likely attributable to the veteran's 
period of service.  There is no other medical opinion to the 
contrary in the record.  

Further, as to the veteran's currently diagnosed personality 
disorder, such is not a disability for VA compensation 
purposes and may not be service connected.  Under 38 C.F.R. § 
3.303(c), congenital or developmental defects such as 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  

Although no psychiatric disorder was noted on the enlistment 
examination, and therefore the veteran is afforded the 
presumption of sound condition at entrance, the Board need 
not apply the presumptions of sound condition or aggravation 
in this case because the evidence shows that no acquired 
psychiatric disorder was shown 



during service.  The symptoms shown in service were instead 
the result of a personality disorder, which as noted above, 
is not a disease or injury subject to service connection for 
VA purposes.  There is no evidence in this case of the 
incurrence or aggravation during service of an acquired 
psychiatric disorder. 

Further, there is no evidence in this case that any current 
acquired psychiatric disorder is the result of an acquired 
psychiatric disorder that was superimposed upon a personality 
disorder during service.   See VAOPGCPREC 82-90; 38 C.F.R. § 
4.127.  As previously stated, there is no evidence in this 
case of the presence during service of any acquired 
psychiatric or mental disorder other than a personality 
disorder.  The examiners who observed the veteran in the 
hospital in April 1977 concluded that the psychiatric 
symptoms he experienced at that time were productive of an 
adult situational reaction, in regard to contemporaneous 
events.  The VA examiner in October 2002 opined that the in-
service depressive reaction and suicide attempt was likely 
the result of a pre-existing borderline personality disorder.  
The VA examiner in June 2005 stated that the presence of a 
pre-existing personality disorder during service may have 
rendered the veteran vulnerable to developing a mental 
disorder after service.  

Moreover, there is no evidence in this case of the existence 
of an acquired  psychiatric disorder until many years after 
service so that service connection on a presumptive basis for 
a psychosis is also not for application.  The absence of 
medical evidence of the existence of a psychiatric disorder 
for such a long period of time is negative evidence, which 
bodes against the claim that a current psychiatric disorder, 
other than a personality disorder, had its onset in service.  
Thus, the evidence in this case preponderates against the 
claim that an acquired psychiatric disorder was manifested in 
service.  In so finding, the Board has considered all the 
evidence including the absence of evidence of such a disease 
in service and the amount of time that elapsed after service 
before such a disease was shown.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning 


the claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service); Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

While the veteran believes that he currently suffers an 
acquired psychiatric disorder as a result of service, as a 
layperson, he does not have the medical expertise necessary 
to diagnose his condition or give etiology thereof.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is further noted that 
while he was advised of the evidence obtained by the VA, he 
has not submitted any medical opinion relevant to the onset 
of his current mental disorders.

In sum, the available medical evidence does not show that a 
chronic acquired psychiatric disorder persisted from the time 
of service or that a current acquired psychiatric disorder to 
include a psychosis had their onset during service or are 
related to service or that an acquired psychiatric disorder 
was superimposed upon a personality disorder noted during 
service. 

For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the veteran 
does not have a current acquired psychiatric disorder that 
has been medically linked to service, or a personality 
disorder that may service connected under the law.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection, the benefit-of- the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for a personality disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


